Citation Nr: 1730291	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 2015, for the award of a separate compensable rating for radiculopathy of the right upper extremity.  

2.  Entitlement to an effective date earlier than June 30, 2004, for the award of a 10 percent disability rating for degenerative disc disease of the cervical spine.  

3.  Entitlement to an effective date earlier than June 30, 2004, for the award of a 10 percent disability rating for degenerative disc disease of the lumbar spine.  

4.  Entitlement to an effective date earlier than June 30, 2004, for the award of a noncompensable disability rating for bilateral hearing loss.  

5.  Entitlement to an effective date earlier than May 19, 2005, for the award of a 10 percent disability rating for tinnitus.  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostatitis.

7.  Entitlement to service connection for sleep apnea. 

8.  Entitlement to service connection for residuals of asbestos.  

9.  Entitlement to service connection for a bilateral eye disability. 

10.  Entitlement to service connection for diabetes.  

11.  Entitlement to service connection for high cholesterol. 

12.  Entitlement to service connection for headaches, to include as secondary to service-connected degenerative disc disease of the cervical spine.  

13.  Entitlement to service connection for a right shoulder disorder.  

14.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connection disabilities.  

15.  Entitlement to a compensable disability rating for bilateral hearing loss. 

16.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

17.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine. 

18.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  

19.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right upper extremity.  

20.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 

21.  Entitlement to a total disability rating due to unemployability (TDIU) to service connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served in the Army National Guard from April 1959 to March 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Officer (RO) in Louisville, Kentucky.

In August 2014, the Veteran filed a claim for entitlement to non service-connected pension, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

A claim for a TDIU has been reasonably raised by the record.   Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder, a right shoulder disorder, and hypertension, as well as the issues of entitlement to increased ratings for right upper extremity radiculopathy, degenerative disc disease of the lumbar spine, and degenerative disc disease of the cervical spine, a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for an increased disability rating for his service connected cervical spine disability with right-sided radiculopathy was received by VA on June 9, 2014.  

2.  The evidence does not show that a separate compensable rating for radiculopathy of the right upper extremity was warranted prior to February 26, 2015. 

3.  A June 2005 rating decision granted the claim of entitlement to service connection for degenerative disc disease of the cervical spine rated 10 percent disabling, effective June 30, 2004; the Veteran did not appeal the decision.

4.  In the absence of a timely appeal of the June 2005 rating decision with respect to the assigned effective date, that decision is final; an effective date prior to June 30, 2004, for the grant of a 10 percent disability rating for degenerative disc disease of the cervical spine is not assignable.

5. A June 2005 rating decision granted the claim of entitlement to service connection for bilateral hearing loss rated noncompensable, effective June 30, 2004; the Veteran did not appeal the decision. 

6. In the absence of a timely appeal of the June 2005 rating decision with respect to the assigned effective date, that decision is final; an effective date prior to June 30, 2004, for the grant of a noncompenable disability rating for bilateral hearing loss is not assignable.

7. A June 2005 rating decision granted the claim of entitlement to service connection for tinnitus rated 10 percent disabling, effective May 19, 2005; the Veteran did not appeal the decision. 

8. In the absence of a timely appeal of the June 2005 rating decision with respect to the assigned effective date, that decision is final; an effective date prior to May 19, 2005, for the grant of a 10 percent disability rating for tinnitus is not assignable.

9.  A July 2005 rating decision granted the claim of entitlement to service connection for degenerative disc disease of the lumbar spine rated 10 percent disabling, effective June 30, 2004; the Veteran did not appeal the decision. 

10. In the absence of a timely appeal of the July 2005 rating decision with respect to the assigned effective date, that decision is final; an effective date prior to June 30, 2004, for the grant of a 10 percent disability rating for degenerative disc disease of the lumbar spine is not assignable.

11.  A June 2005 rating decision denied the claim of entitlement to service connection for prostatitis; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

12.  Evidence received subsequent to the expiration of the appeal period does not include evidence that is not cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.

13.  A sleep disorder has not been present during the period of the claim.

14.  Residuals of asbestos exposure have not been present during the period of the claim.

15.  A bilateral eye disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

16.  Diabetes is not shown to be causally or etiologically related to any disease, injury, or incident in service.

17.  High cholesterol is not a disease or injury or the result of a disease or injury.

18.  The medical opinion evidence of record shows that the Veteran's current headache disability is more likely than not related to his service-connected degenerative disc disease of the cervical spine.  There is no contrary medical opinion of record.  

19.  The medical opinion evidence of record shows that the Veteran's depressive disorder is more likely than not related to his service connected disabilities.  There is no contrary medical opinion of record.  

19. The evidence demonstrates that the Veteran's bilateral hearing loss was manifested by no more than Level I hearing impairment in the right ear, and by no more than a Level VI hearing impairment in the left ear.

20.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260 (2016).


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 26, 2015, for a separate 20 percent disability rating for right upper extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2016).

2.  An effective date prior to June 30, 2004, for the grant of a 10 percent rating for degenerative disc disease of the cervical spine is dismissed.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  An effective date prior to June 30, 2004, for the grant of a 10 percent rating for degenerative disc disease of the lumbar spine is dismissed.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4.  An effective date prior to June 30, 2004, for the grant of a noncompensable rating for bilateral hearing loss is dismissed.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

5.  An effective date prior to May 19, 2005, for the grant of a 10 percent rating for tinnitus is dismissed.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

6.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for prostatitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The criteria for service connection for a sleep apnea have not been met. 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for residuals of asbestosis have not been met. 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2016).

10.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

11.  There is no legal basis for granting service connection for high cholesterol. 
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

12.  The criteria for service connection for a headache disability, to include as secondary to service-connected degenerative disc disease of the cervical spine, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

13.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, to include as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

14.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).

15.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Board acknowledges that VA examinations were not provided and no VA medical opinions were obtained in response to the Veteran's diabetes mellitus, sleep apnea, residuals of exposure to asbestos, bilateral eye, and high cholesterol claims.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79   (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  With respect to his claim for sleep apnea and residuals of asbestos exposure, the evidence of record does not show that the Veteran was diagnosed with a disability.  With respect to his claim for diabetes, a bilateral eye disability, and high cholesterol claims, the evidence does not indicate the disorders and associated with his service or a service connected disability.  Consequently, the Board finds that affording the Veteran a VA examination with respect to the claims is not required in order to satisfy VA's duty to assist.  McLendon, 20 Vet. App. at 83. 

Neither the appellant or his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the appellant in the development of this claim

In relation to the Veteran's claims for entitlement to earlier effective dates, the pertinent facts in this case are not in dispute and the law is dispositive. 
Consequently, there is no additional evidence that could be obtained to substantiate these claims, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

 Accordingly, the Board will address the merits of the claim.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54. 

Earlier Effective Date 

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).  An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); 38 C.F.R.  3.400 (o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  Prior to March 24, 2015, VA recognized formal and informal claims.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151 , 3.155 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because this claim was initiated prior to that date, the former regulations apply.  An informal claim is any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a) (2014).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157 (b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157 (b) (2014).

The Veteran's right upper extremity radiculopathy is rated under Diagnostic Code 8510, which is the Diagnostic Code related to incomplete upper radicular group nerve paralysis under 38 C.F.R. § 4.124a, Diagnostic Code 8510.  Pursuant to Diagnostic Code 8510, a 20 percent evaluation is warranted for mild incomplete paralysis of the upper radicular nerve group of either upper extremity.  Moderate incomplete paralysis of the upper radicular nerve group of the minor upper extremity is rated as 30 percent disabling.  Severe incomplete paralysis of the upper radicular nerve group of the minor upper extremity is rated as 40 percent disabling.  Complete paralysis of the upper radicular nerve group of the minor upper extremity is rated as 60 percent disabling.

In June 2005, the RO granted service connection for degenerative disc disease of the cervical spine with right sided radiculopathy and a 10 percent disability rating was assigned, effective June 30, 2004.  The RO also granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective June 30, 2004.  Service connection for tinnitus was granted and a 10 percent rating was assigned, effective May 19, 2005.  In July 2005, service connection was granted and a 10 percent disability rating was assigned for degenerative disc disease of the lumbar spine with sciatica, effective June 30, 2004.  The Veteran did not appeal the ratings or effective dates assigned for the disabilities.  

On June 9, 2014, VA received a claim for increased rating for his cervical spine, lumbar spine, bilateral hearing loss, and tinnitus disabilities.  In connection with the claim, the RO obtained treatment and examination records.  In a May 2015 rating decision, the RO awarded a separate 20 percent rating for radiculopathy of the right upper extremity, effective February 26, 2015, the date of the VA examination showing mild radiculopathy.  The RO also continued the disability ratings previously assigned for degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, bilateral hearing loss, and tinnitus.  The Veteran contends that he is entitled to earlier effective dates for radiculopathy of the right upper extremity, cervical spine, lumbar spine, bilateral hearing loss, and tinnitus disabilities.  

With respect to the effective date for the award of a separate 20 percent rating for radiculopathy of the right upper extremity, the claim arose as part and parcel of the June 9, 2014 claim of entitlement to increased rating for the service-connected cervical spine disability with right-sided radiculopathy.  At the time of the claim, the Veteran was rated 10 percent disabling under Diagnostic Code 5243 for degenerative disc disease of the cervical spine with right sided radiculopathy.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note (1) of the General Rating Formula for Diseases and Injuries of the Spine (under which the Veteran's cervical spine disability is rated) directs that separate ratings be assigned for any associated neurological abnormalities.  In the May 2015 rating decision on appeal, the RO noted that the Veteran's right upper extremity radiculopathy, which was previously included in his cervical spine evaluation, was now compensable and provided a separate 20 percent disability rating, effective February 26, 2015, the date of the VA examination.  Therefore, the June 9, 2014 claim for increase contemplated the Veteran's right upper extremity radiculopathy and is the appropriate "date of claim."  As such, the proper effective date for the separate rating for right upper extremity radiculopathy is the later of June 9, 2014 or the date that entitlement arose.  

The March 2005 VA examination documented the Veteran's complaints of C-6 radiculopathy.  Notably, the neurologic examination revealed normal sensation, normal muscle strength, and 2+/equal reflexes.  The examiner noted radiculopathy radiating to the right arm and provided a diagnosis of degenerative disc disease of the cervical spine with right-sided radiculopathy.  Based on the objective findings of the VA examination, the RO determined that the diagnosed radiculopathy did not produce significant impairment to warrant a compensable rating, and included his radicular pain symptoms in the evaluation of his cervical spine disability rating. 

The February 2015 VA examiner diagnosed degenerative disc disease of the cervical spine with right sided radiculopathy since the 1980s.  The Veteran reported that he continued to have cervical spine pain with radiation to the bilateral trapezius.  Muscle strength testing of the right elbow flexion was 4/5, Reflexes were 3+ at the right bicep, and the sensory examination was normal.  The examiner found mildly severe right upper extremity radiculopathy manifested by moderate intermittent pain and involving the C5/6 nerve roots.  Based on this evidence, the RO awarded a separate 20 percent rating for radiculopathy of the right upper extremity, effective February 26, 2015, the date of the VA examination.  

As noted above, the proper effective date for the award of the separate 20 percent rating for radiculopathy of the right upper extremity is June 9, 2014 or the date that entitlement arose for a compensable rating for the right upper extremity radiculopathy.  The February 2015 VA examination was the first medical evidence of record showing a diagnosis of right upper extremity radiculopathy with objective neurological impairment.  The neurological examination showed slightly diminished muscle strength and 3+ reflexes in the biceps.  The Board acknowledges that the March 2005 VA examiner diagnosed radiculopathy, however, neurological examinations were normal at that time.  Specifically, motor strength was 5/5, sensation was normal, and reflexes were equal.  Additionally, there are no medical records between the March 2005 and February 2015 VA examinations addressing his right upper extremity radiculopathy.  It was not until the February 2015 VA examination, that radiculopathy with objective neurological impairment was shown.  The evidence of record shows that February 26, 2015 is the earliest date that right upper extremity radiculopathy manifested at a compensable rate.  

Accordingly, an effective date prior to February 26, 2015, for the award of a separate 20 percent rating for right upper extremity radiculopathy is denied.  

With respect to the claims for earlier effective dates for degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, bilateral hearing loss, and tinnitus, the claims were granted in June 2005 and July 2005 rating decisions.  In the June 2005 rating decision, the RO assigned a 10 percent disability rating for degenerative disc disease of the lumbar spine and a noncompensable rating for bilateral hearing loss, effective June 30, 2004.  His tinnitus was rated as 10 percent disabling effective May 19, 2005.  In the July 2005 rating decision, the RO assigned a 10 percent disability rating for degenerative disc disease of the lumbar spine, effective June 30, 2004.  The Veteran did not dispute the effective dates or the assigned disability ratings.  Therefore, the June 2005 and July 2005 rating decisions became final.  

In June 2014, the Veteran submitted a claim of entitlement to increased ratings for his degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, bilateral hearing loss, and tinnitus.  The May 2015 rating decision confirmed and continued the assigned ratings.  In September 2015, he expressed disagreement with the effective dates assigned.  The May 2015 rating decision did not provide a grant for the Veteran to appeal the effective dates assigned.  As the Veteran cannot make a free-standing claim for an earlier effective date without making an assertion of clear and unmistakable error in the prior decision, any free-standing claim for an earlier effective date for the assigned ratings is not a valid claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity).

As the Veteran is seeking to vitiate the effective dates assigned in the June 2005 and July 2005 rating decisions by merely filing a freestanding claim for an earlier effective date, the law requires dismissal of the Veteran's claim.  See Rudd, 20 Vet. App. at 299-300; see also 38 U.S.C.A. § 7105 (d)(5) (the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed); 38 C.F.R. § 20.1404 (b) (a motion for revision of a Board decision based on CUE which fails to set forth clearly and specifically the alleged CUE shall be dismissed without prejudice to refiling); Simmons v. Principi, 17 Vet. App. 104, 113-14 (2003) (holding that assertions of CUE in either a RO or Board decision that fail to satisfy the pleading requirements should be dismissed without prejudice to refiling).  Accordingly, the Veteran's claims for earlier effective dates for degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, bilateral hearing loss, and tinnitus are dismissed.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156  (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO initially denied service connection for prostatitis in June 2005, based on its determination that the evidence failed to show that the Veteran's prostatitis was incurred to a period of active or inactive duty for training.  The Veteran was notified of the denial by a letter dated June 2005.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  In June 2014, the Veteran claimed service connection was warranted for prostatitis.

Since the June 2005 rating decision, the Veteran has not submitted any evidence in conjunction with his claim to reopen.  Additional VA treatment records associated with the record show that he was prescribed medication for his prostate, but they do not indicate that his prostatitis is related to service.  

As new and material evidence has not been received the claim of entitlement to service connection for prostatitis, the claim may not be reopened.



Service Connection

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448   (1995).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied, "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis: Sleep Apnea and Residuals of Asbestos Exposure

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.

The Veteran asserts service connection for sleep apnea and residuals of asbestos exposure.  However, the record does not show that the Veteran was diagnosed with sleep apnea or a disability related to asbestos exposure.  The Veteran has not submitted any evidence showing a medical diagnosis.  Additionally, he has not provided any details regarding his claimed sleep apnea and residuals of asbestos exposure, to include past treatment or symptoms.  

In sum, the Board finds the preponderance of the evidence indicates the Veteran has not satisfied the clinical criteria necessary to establish a diagnosis of sleep apnea and residuals of asbestos exposure at any time throughout the pendency of his claim.  As the Veteran has not shown a current disability for which service connection can be granted, the claims for service connection for sleep apnea and residuals of asbestos exposure must be denied.

Factual Background and Analysis: Bilateral Eye and Diabetes 

The Veteran seeks service connection for a bilateral eye disability and diabetes.  The Veteran has provided very little details regarding theory of entitlement for either disability.  

VA treatment records show treatment for cataracts and diabetes.  The record does not include a medical opinion addressing the etiology of his eye disability or diabetes.  

The Veteran's service treatment records are silent as to any treatment or complaints related to an eye disability or diabetes.  As noted above, the Veteran has not provided information regarding his claim and the evidence of record does not otherwise suggest that his eye disability or diabetes may be attributable to service.  Specifically, he has not identified any in-service incidents to which he attributes his current disabilities.  Accordingly, there is no basis to establish service connection for a bilateral eye disability or diabetes. 

Therefore, Board finds the preponderance of the evidence indicates the Veteran has not satisfied the requirements to warrant entitlement to service connection for a bilateral eye disability and diabetes.   

Factual Background and Analysis: High Cholesterol

High cholesterol is a laboratory finding.  It is not a disease or injury, or a disability resulting from a disease or injury.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are not, in and of themselves, disabilities.)  Since service connection is only available for disabilities resulting from diseases and injuries, this claim must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Factual Background and Analysis: Headaches 

The evidence of record includes a current diagnosis of tension headaches.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

With regard to whether the Veteran's headache disability was proximately caused or aggravated by his service-connected cervical spine disorders, the record consists of an February 2015 VA medical finding and an April 2017 private medical opinion.

During a February 2015 VA examination to assess the current severity of the Veteran's cervical spine disability, the examiner noted that he continued to have intermittent posterior cervical spine pain which radiated upwards to occiput causing weekly headaches.  

The April 2017 private examiner diagnosed tension headaches.  The examiner described prostrating monthly headaches accompanied by nausea, disturbed concentration, blurred vision and dizziness.  The private physician opined that the Veteran's headaches were caused by his cervical spine degenerative disc disease, tinnitus, and depressive disorder.  In support of the opinion, the private physician referenced the February 2015 VA examiner's findings that his cervical spine pain radiated upwards and caused headaches.  The private physician explained that neck pain and tenderness were common symptoms present in many headache disorders.  It was noted that a headache caused by cervical dysfunction or degenerative changes was called cerviocogenic headache and that the most common cause of cerviogenic headache was degenerative changes involving cervical facet joints.  The private physician also included medical research in support of the opinion.  

The evidence of record contains a competent medical opinion which supports the conclusion that the Veteran's tension headache disability is secondary to his service-connected degenerative disc disease of the cervical spine.  The April 2017 private opinions is probative as it was based on an examination of the Veteran, a review of the Veteran's medical records, and supported by well-reasoned rationale.  The February 2015 VA examiner's finding was probative as the statement was provided during a thorough examination of the Veteran's cervical spine disability.  Additionally, there is no medical opinion of record that contradicts the opinion provided by the private physician.  Accordingly, the Board finds that service connection for tension headaches is warranted. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

Acquired Psychiatric Disability

In an October 2016 VA DBQ form, a private psychologist diagnosed the Veteran with depressive disorder with anxious distress.  The psychologist noted that he had reviewed the Veteran's claims file and VA medical records.  In addition, he had performed a mental evaluation of the Veteran.  He opined that the Veteran's depressive disorder was more likely than not caused by his medical conditions, including his service connected lumbar and cervical spine degenerative disc disease, right upper extremity radiculopathy, hearing loss, and tinnitus.  

In the absence of any competent evidence to the contrary, the Board concludes that service connection for depressive disorder as secondary to service connected disabilities is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.310.

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability Rating: Bilateral Hearing Loss  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).  

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

For the period on appeal, the Veteran's service-connected bilateral hearing loss has been assigned a noncompensable disability rating pursuant to Diagnostic Code 6100.  The Veteran asserts that he is entitled to a higher evaluation.  '

The Veteran was afforded a VA examination in April 2015.  The examiner diagnosed bilateral sensorineural hearing loss.  The Veteran reported difficulty hearing conversations as well as environmental sounds.  He stated that communication was difficult.  Upon air conduction testing, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
30
45
LEFT
65
60
70
85


The speech discrimination score was 94 percent in the right ear and of 80 percent in the left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 32.5 decibels.  His pure tone threshold average for the left ear was 70 decibels.  Applying 38 C.F.R. § 4.85, Table VI to the audiological findings, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 32.5 decibels and a 94 percent speech discrimination score.  Applying 38 C.F.R. § 4.85, Table VI to the audiological findings, the Veteran's left ear hearing loss is a Level IV impairment, based on a pure tone threshold average of 70 decibels and a 80 percent speech discrimination score.  However, the Board notes that the Veteran's left ear demonstrates an exceptional pattern of hearing under 38 C.F.R. § 4.86 (a).  Applying 38 C.F.R. § 4.85, Table VIa to the audiological findings, the Veteran's left ear hearing loss is a Level VI impairment.  As Table VIa results in a higher numeral, the Board will use VI numeral designation.  Applying the criteria from Table VI and VIa to Table VII, a noncompensable evaluation is derived.

Also during the examination, the Veteran indicated that there was a functional impact resulting from his hearing loss in that it impacting his ordinary conditions of daily life.  He reported difficulty hearing conversations as well as environmental sounds.  The Veteran stated that this makes communicating difficult.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board finds that the record contains the type of evidence regarding functional impact as required.

Upon review, the Board finds that the evidence does not include any audiological examination results demonstrating a higher level of bilateral hearing loss at any time during the pendency of the appeal.  The Board finds the noncompensable disability rating currently assigned for the Veteran's bilateral hearing loss accurately reflects his disability picture, and a higher disability rating is not appropriate.  

Recently, the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing, as well as difficulty understanding speech, in an everyday work environment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Per the Court's holding, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Accordingly, the Board finds that the Veteran's reported symptoms of difficulty hearing and understanding speech in the presence of background or environmental noise, is a symptoms contemplated in the current schedular rating criteria.  While the Board is sympathetic to the Veteran's subjective report of difficulty hearing under situational circumstances, unfortunately such reports cannot be the basis for an increased rating. The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  Therefore, the evidence of record does not warrant a higher rating.

In conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and a compensable disability rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Disability Rating:Tinnitus

The originating agency denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


Other Considerations 

Additionally, under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  .

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An effective date prior to February 26, 2015, for the award of a separate 20 percent rating for right upper extremity radiculopathy is denied.  

The appeal for an effective date prior to June 30, 2004 for the disability rating assigned for degenerative disc disease of the cervical spine is dismissed. 

The appeal for an effective date prior to June 30, 2004 for the disability rating assigned for degenerative disc disease of the lumbar spine is dismissed. 

The appeal for an effective date prior to June 30, 2004 for the disability rating assigned for bilateral hearing loss is dismissed. 

The appeal for an effective date prior to May 19, 2005 for the disability rating assigned for tinnitus is dismissed. 

New and material evidence has not been received to reopen the claim of entitlement to service connection for prostatitis.  

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for residuals of asbestos exposure is denied. 

Entitlement to service connection for a bilateral eye disability is denied. 

Entitlement to service connection for diabetes is denied. 

Entitlement to service connection for tension headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for bilateral hearing loss is denied.  

A rating in excess of 10 percent for tinnitus is denied.  


REMAND

Right Shoulder 

To date, the Veteran has not been provided a VA examination with respect to his claim for a right shoulder disability.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79.  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the service treatment records showing that he injured his right shoulder when he fell during riot training, the Board finds that a VA examination is warranted.  The Veteran has not been afforded a VA examination to address his claim and the Board finds that the low threshold to provide a VA examination has been met.  

Degenerative Disc Disease of the Lumbar Spine and Degenerative Disc Disease of the Cervical Spine

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59  requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are necessary, under Correia, there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran's spine was assessed in February 2015 VA examinations; however, the examiners failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate orthopedic examination, to include a retrospective medical opinion as to the findings included in the prior examination conducted during the appeal. 

With respect to the rating for radiculopathy of the right upper extremity, the disability benefits questionnaire (DBQ) utilized by VA examiners for examinations of the spine includes the collection of information related to associated neurological impairment.  The Board finds that remand of the matter of whether an increased rating for radiculopathy of the right upper extremity is warranted, because the evidentiary development related to the spine will likely also pertain to the radiculopathy of the right upper extremity.  

Hypertension 

The Veteran asserts that his hypertension is secondary to his service-connected spine disabilities.  With respect to whether his hypertension is secondary to his service connected disabilities, the Veteran was afforded a VA examination in May 2015.  The Veteran reported that his hypertension began in 2004 when he injured his back.  The examiner opined that the Veteran's service-connected degenerative spine disabilities did not cause his hypertension.  The examiner provided the following rationale:

[T]he veteran is diagnosed with Benign Essential Hypertension which means that the condition is without a specifically known cause.  However, there is no science known to me that establishes a cause and effect relationship between a degenerative spine condition and Hypertension.  The risk factors for Hypertension do not include degenerative conditions of the spine.  Service records indicate that the veteran injured his back in 1986 and he was subsequently separated from service for the condition in 1991.  [T]here is no mention of elevated blood pressure r[e]adings or a condition of Hypertension in the service records and there is only [evidence] of the condition of Hypertension in the post military, private medical [records] in CPRS dating back to 2012.  There is no medical evidence that establishes a link between the [V]eteran's Hypertension and his long standing back problem which dates back to military service.

The Board finds the May 2015 VA examination report inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner did not address the issue of whether his hypertension was aggravated by the Veteran's service-connected spine disabilities.  See Allen v. Brown, 7 Vet. App. at 449-50 (1995) (en banc) (finding that a VA nexus opinion stating that a claimed disorder is not "related to" a service-connected disability or that a service-connected disability was not an "etiological factor" in the onset of a claimed disorder does not answer the question of aggravation).  Accordingly, the Board finds that a remand is required to obtain an addendum opinion.  

TDIU

In this case, as noted above, the issue of entitlement to a TDIU rating is within the jurisdiction of the Board.  However, as the remand of the remaining claims on appeal could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue to the Veteran a notice letter pertaining to the issue of entitlement to TDIU. In addition, request that the Veteran provide sufficient information, and authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

2.  Obtain all outstanding VA medical records.  
3.  Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the etiology of the claimed right shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated tests and studies should be accomplished. 

Based on the results of the clinical examination, and with consideration of the Veteran's pertinent history, statements and in-service treatment reports, the physician must express an opinion with respect to each right shoulder disability present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder began during or was aggravated by a period of ACDUTRA or INACDUTRA, or any incident therein.

The rationale should be provided for each opinion expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected cervical and lumbar spine disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC must ensure the examiner provides all information required for rating purposes.

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion. 

The examiner is also requested to review the February 2015 VA examinations containing range of motion findings pertinent to the Veteran's cervical spine and lumbar spine disabilities conducted during the course of the appeal in February 2015.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

5.  Then, the RO or AMC should obtain an addendum medical opinion from the examiner who conducted the Veteran's May 2015 examination.  If this examiner is no longer available, then the claims file must be returned to a physician of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (i.e., at least 50 percent probable) that his hypertension was caused or aggravated by his service-connected cervical and lumbar spine disabilities. 

6.  Schedule the Veteran for an examination to address the impact, if any, the Veteran's service-connected disabilities have on his ability to work.  Any tests, studies, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the impact the Veteran's service-connected disabilities, separately and in conjunction with each other, have on his occupational function, to include the ability to obtain or maintain gainful employment.

7.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


